NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
SHIKIK T. JOHNSON,
Pet£tioner,
V.
DEPARTMENT OF DEFENSE,
Responden,t.
2012-3096 _
Petition for review of the Merit Systexns Protection
Board in case n0. PH315H110386-I-1.
ON MOTION
ORDER
Shikik T. Johnson moves for leave to proceed in forma
pauperis
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is denied. The docketing fee must be paid
within 14 days from the filing of this order.

l JoHNsoN v. i)EFENsE
2
FoR THE COURT
 0 3 2012 /s/ J an Horba1y
Date J an Horba1y
cc: Shikik T. Johnson
R0bert C. Bigler, Esq.
s24
Clerk
FILED
U.S. COURT GF APPEAl.S FUB
THE FEDERAL ClRCUlT
MAY 03 2012
JAN HOHBALY
. CLERK